 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11     HOWARD APPEL, et al.,                         Case No. 18-cv-873-BAS-MDD
12                                   Plaintiffs,     ORDER GRANTING JOINT
                                                     MOTION TO CONTINUE
13
             v.                                      [ECF No. 88]
14
       BOSTON NATIONAL TITLE
15     AGENCY, LLC,
16                                  Defendant.
17
18
19         Defendant Boston National Title Agency, LLC filed a motion to dismiss or
20   strike portions of Plaintiffs’ second amended complaint. (ECF No. 87.) The motion
21   is noticed for November 4, 2019. The parties jointly move to continue the hearing
22   date to November 18, 2019. (ECF No. 88.) The parties make this request to give
23   Plaintiffs adequate time to draft an opposition to the motion. Plaintiffs’ counsel is
24   busy with other cases and states he will not have adequate time to oppose the motion
25   given his other obligations.
26         The Court GRANTS the Joint Motion. (ECF No. 88.) The Court continues
27   the hearing date for Defendant’s motion, (ECF No. 87), to November 18, 2019. The
28   briefing schedule is continued accordingly. The Court notes that the hearing date is

                                               –1–
 1   set only to provide a briefing schedule and this motion has no oral argument per this
 2   Court’s standing civil orders.
 3         IT IS SO ORDERED.
 4
 5   DATED: October 7, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –2–
